___________

                            No. 95-2818
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 *
     v.                          * Appeal from the United States
                                 * District Court for the
Alfredo Milan Rodriguez, also    * Western District of Missouri.
known as Alfredo Milan, also     *
known as Jose Rodriguez, also    *       [UNPUBLISHED]
known as Jose Rodrigues,         *
                                 *
          Appellant.             *
                           ___________

                  Submitted:   February 7, 1996

                      Filed: February 23, 1996
                           ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Alfredo Milan Rodriguez was charged with being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)
(1994).   After filing two unsuccessful motions to dismiss his
appointed counsel, he entered a plea under North Carolina v.
Alford, 400 U.S. 25 (1970), and the District Court1 sentenced him
to 72 months imprisonment.      On appeal, Rodriguez's appointed
counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), and was granted leave to withdraw. Although Rodriguez
was granted leave to file a pro se supplemental brief, he did not
do so.




     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
     The plea transcript indicates that Rodriguez's Alford plea was
valid and in substantial conformance with Federal Rule of Criminal
Procedure 11. We note that despite Rodriguez's earlier differences
with his counsel, Rodriguez assured the District Court at the
change-of-plea hearing that he was satisfied with counsel's advice.
We also note that a factual basis for the plea existed--even though
Rodriguez did not admit possessing the firearm and no fingerprint
evidence was available--as the government presented sufficient
evidence "for the court to reasonably determine that [he] committed
the offense." Roberson v. United States, 901 F.2d 1475, 1477 n.3
(8th Cir. 1990) (holding Rule 11 does not require defendant admit
facts supporting charge); cf. United States v. Haney, 23 F.3d 1413,
1417 (8th Cir.) (holding no fingerprints were necessary to
establish defendant's possession of firearm where witness testified
that he saw gun in defendant's possession and saw defendant drop
object in precise location where gun was found), cert. denied, 115
S. Ct. 253 (1994).


     Thus, by entering a valid Alford-type guilty plea, Rodriguez
waived all issues preceding his plea except those relating to
jurisdiction. See United States v. McNeely, 20 F.3d 886, 888 (8th
Cir.) (per curiam) (applying waiver principle in guilty-plea
context), cert. denied, 115 S. Ct. 171 (1994); United States v.
Tunning, 69 F.3d 107, 110-11 (6th Cir. 1995) (defining Alford plea
as type of guilty plea). We have reviewed the record in accordance
with Penson v. Ohio, 488 U.S. 75, 80 (1988), and find no
jurisdictional, sentencing, or other nonfrivolous issues for
appeal.


     Accordingly, we affirm.




                               -2-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-